This is a Final office action for serial number 16/891,889.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sposit et al. (Sposit) 5,915,584 in view Goulter 4,535,911.
 The applicant is reminded that the bucket, first bucket, or second bucket are not positively claimed therefore the prior art only need to be capable of performing the functions related to the bucket, first bucket, or second bucket. Sposit discloses a pouch hanger for hanging from a bucket, comprising: an arcuate member (44, column 4, lines 7-9) that extends from a first end to a second end, the arcuate member being configured to brace against a side of a bucket (28); a first elevated hanger; a second elevated hanger; a first support tab that extends from the first elevated hanger and a second support tab that extends from the second elevated hanger, the first support tab and the second support tab being curved upward in order to suspend a portion of a pouch; and a curved slot, the curved slot being configured to receive the curved rim of the bucket; the pouch hanger of claim 1, wherein a first recessed portion extends from the first elevated hanger to the first support tab, and a second recessed portion extends from the second elevated hanger to the second support tab; a pouch hanger for a bag, comprising; a bag, an arcuate member that extends from a first end to a second end, the arcuate member being configured to brace against a side of a bucket; a first elevated hanger; a second elevated hanger; a first support tab that extends from the first elevated hanger and a second support tab that extends from the second elevated hanger, the bag being suspended by the first support tab and the second support tab; the curved slot corresponding to a curved rim of the bucket, the curved slot being configured to receive the curved rim of the bucket. 

[AltContent: textbox (curved slot)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (second recessed portion (92))][AltContent: arrow][AltContent: textbox (second support tab (94))][AltContent: arrow][AltContent: arrow][AltContent: textbox (curved slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first recessed portion  (58))][AltContent: arrow][AltContent: textbox (first support tab (60))][AltContent: arrow][AltContent: textbox (second elevated hanger (42))][AltContent: textbox (first elevated hanger (40))][AltContent: textbox (arcuate member (44))][AltContent: arrow]
    PNG
    media_image1.png
    378
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    435
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (1st back support)][AltContent: arrow][AltContent: textbox (2nd back support)][AltContent: arrow][AltContent: textbox (1st rim support )][AltContent: arrow][AltContent: textbox (2nd rim support )]
    PNG
    media_image1.png
    378
    744
    media_image1.png
    Greyscale


Sposit discloses all of the limitations of the claimed invention except for the first elevated hanger  that extends from the first end of the arcuate member; a second elevated hanger that extends from the second end of the arcuate member. Goulter teaches that it is known to have for the first elevated hanger (left 58) that extends from the first end of the arcuate member (55); a second elevated hanger (right 58) that extends from the second end of the arcuate member. Goulter also teaches that it is known to have the arcuate member (55) on the ends of the first and second elevated hangers (left and right 58, see figure 10) or the arcuate member 40a at the ends of the first and second support tabs (41 and 41a). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Sposit to have the first elevated hanger that extends from the first end of the arcuate member and a second elevated hanger that extends from the second end of the arcuate member instead as taught by Goulter, since Goulter teaches has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and would provide for a means to stabilize the device on the bucket and to apply attachment pressure for preventing slippage.  In re Einstein, 8 USPQ 167. Sposit in view of Goulter modified  discloses, wherein the first recessed portion and the second recessed portion are in a plane below the arcuate member; wherein the curved slot is formed of a first back support member, a second back support member, a first front support member, and a second front support member, wherein the first back support member and the second back support member extend from the arcuate member; the pouch hanger of claim 1, wherein the first elevated hanger and the second elevated hanger extend radially from the arcuate member toward a center point of an intersection associated with the first elevated hanger and the second elevated hanger (when the arcuate member is curved this limitation would inherently be included/design choice); wherein a first height between the arcuate member to a rim support member is less than a second height between the rim support member and a recessed portion that extends from the first support tab or the second support tab; wherein the arcuate member has an arch that is in a first plane that is parallel to a second plane of a rim support member of the first elevated hanger; wherein the bucket is a first bucket, and the first support tab and the second support tab are configured to support a bottom side of a second bucket; wherein the first elevated hanger comprises a back support member, a rim support member, and a front support member that are in alignment with a recessed portion that extends from the first support tab; the curved slot is formed from the arcuate member, the first elevated hanger, and the second elevated hanger, the curved slot corresponding to a curved rim of the bucket, the first elevated hanger, the second elevated hanger being oriented radially from the arcuate member toward an intersection point of a first axis for the first elevated hanger and a second axis for the second elevated hanger; wherein a top portion of at least one of the first support tab or the second support tab is in a plane above the arcuate member;
Sposit in view of Goulter discloses all of the limitations of the claimed invention except for a width of the curved slot from the first back support member to the first front support member is in a range from 0.02 inches to 1.5 inches.  It would have been obvious to one having ordinary skill in the art to have modified Sposit to have a width of the curved slot from the first back support member to the first front support member is in a range from 0.02 inches to 1.5 inches since such a modification is a change in the size of a prior art device is a design consideration within the skill of the art which are standard widths for a bucket therefore a obvious design choice.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631